LatimeR, Judge
(dissenting):
I dissent. In United States v Offley, 3 USCMA 276, 12 CMR 32, a majority of the Court held that there was a duty on a law officer to define the words reasonable doubt when requested to do so by the defense. The instant case is an extension of that rule, and the principle announced places the law officer in a situation where he must define the term when the defense has put him on notice that such an instruction is not wanted. Defense counsel in the case at bar insisted that the burden of proof on the Government in a circumstantial evidence case was greater than in an offense established by direct proof. He, therefore, requested an instruction on his theory. It should be obvious that had the law officer used the reasonable doubt test and defined those words, his instructions would have been contrary to defense counsel’s contention. I thought the Court went too far in imposing a duty on the law officer when a request was made. A fortiori I must disagree with my associates when they hold the definition must be given over the protests of the defense.